DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed July 29, 2021 and the Request for Continued Examination filed September 1, 2021 have been entered.  Claims 1, 6, 7 and 11 have been amended.  Claims 1-13 are currently pending in the application.  The amendment to claim 6 has overcome the previous objection to the claim. 
The terminal disclaimer filed on July 30, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is NOT accepted.  The terminal disclaimer does not comply with 37 CFR 1.321 because: 
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record.  See 37 CFR 1.321(a) and (b).
Applicant argues on pages 1-4 of Applicant’s remarks that the previously cited prior art in the rejection under 35 U.S.C. 102(a)(1) of Rawls-Meehan et al. (U.S. Publication No. 2017/0156507), hereinafter referred to as Rawls-Meehan, does not disclose the newly amended subject matter of “wherein the channel is open on the first side and is open on the opposite side.”  However, a new rejection under 35 U.S.C. 103 has been entered, with the cited art of Scheuch (European Publication No. EP 1031302 A2) in view of Rawls-Meehan as discussed in the rejection below. 

Double Patenting
Claims 1-10 of this application are patentably indistinct from claims 1, 4-8, 16, 19 and 20 of Application No. 16/752,293.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 4-8, 16, 19 and 20 of copending Application No. 16/752,293 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the term “trench” of claims 1 and 16 of the reference application is encompassed by all that is claimed by the term “channel” of claims 1 and 7 of the instant application. Additionally, the term “support members” of claims 1 and 16 of the reference application is generic to “tubular foam springs” of claim 1 and 7 of the instant application, and claim 7 of the reference application claims “tubular foam springs” as the support member.  The “second layer” of claims 1 and 16 of the reference application, which comprises viscoelastic foam, and as recited in claims 5 and 19 of the reference application is encompassed by all that is claimed by “comfort layer” of claims 2 and 8, and “a viscoelastic foam” of claim 4 of the instant application.  Finally, the first layer comprised of a non-viscoelastic foam of claims 1, 6, 16 and 19 of the reference application is encompassed by all that is claimed by the first layer comprised of a non-viscoelastic foam as recited in claims 1, 5, 7 and 9 of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuch (European Publication No. EP 1031302 A2) in view of Rawls-Meehan et al. (U.S. Publication No. 2017/0156507), hereinafter referred to as Rawls-Meehan.
Regarding claim 1, Scheuch discloses a mattress 1, comprising:  a first layer 1 comprising at least one channel 2, 3 and 4 extending laterally from a first side of the layer 1 to an opposite side of the layer 1, wherein the channel 2, 3 and 4 is open on the first side and is open on the opposite side (Figures 1 and 2, and paragraph 0025 which states “inserts 10, 11…can be pushed into these recesses 2, 3, 4 from the side”).  Scheuch does not disclose a plurality of tubular foam springs disposed in each channel.
Rawls-Meehan teaches a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheuch with a plurality of tubular foam springs disposed in each channel as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (the slots of Scheuch, paragraph 0025) for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 2, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 1.  Scheuch, as modified, does not disclose a comfort layer disposed above the first layer.
Rawls-Meehan teaches a comfort layer 122 disposed above the first layer 116 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Scheuch, as modified, with a comfort layer disposed above the first layer as taught by Rawls-Meehan, because the comfort layer of Rawls-Meehan provides for an additional cushioning layer of visco-elastic foam to the top of the mattress (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 3, Scheuch, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Scheuch, as modified, further discloses wherein the comfort layer 122 comprises a foam (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 4, Scheuch, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Scheuch, as modified, further discloses wherein the foam is a viscoelastic foam (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 5, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 1.  Scheuch, as modified, further discloses wherein the first layer 1 comprises a non-viscoelastic foam (see Scheuch, paragraph 0001, where the core 1 may be a latex core).
Regarding claim 6, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 1.  Scheuch, as modified, further discloses wherein the first layer 1 comprises at least: a first zone (defined by the channel 2) having one or more channels 2 at a first channel density, and a first density of tubular foam springs in each channel 2 (see Scheuch, Figure 1, paragraph 0025 where density in an inherent property of the foam, where the inserts 10 and 11 may have different mechanical properties including hardness and elasticity, and paragraph 0026 where each channel 2, 3, and 4 may be equipped with solely one of inserts 10 or 11, and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, 
Regarding claim 7, Scheuch discloses a mattress assembly (Figure 1); comprising a mattress 1, comprising:  a first layer 1 comprising at least one channel 2, 3 and 4 extending laterally from a first side of the layer 1 to an opposite side of the layer 1, wherein the channel 2, 
Rawls-Meehan teaches a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7), and a mattress foundation disposed under the mattress 100 (see paragraph 0115, which discloses that mattress 100 can be used with an adjustable bed base or powerbase which would function as foundation to mattress 100)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheuch with a plurality of tubular foam springs disposed in each channel, and a mattress foundation disposed under the mattress as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (the slots of Scheuch, paragraph 0025) for another (the tubular foam springs of Rawls-Meehan), that would not provide unexpected results, as both the mattresses of Scheuch and Rawls-Meehan provide inserts of varying properties so an individual user can create a customizable comfort level in the mattress (see Scheuch, paragraph 0025, and Rawls-Meehan, paragraph 0066).  Additionally, the foam springs of Rawls-Meehan provide a marking/labeling system that allows a user to easily ascertain the comfort level provided by each foam spring (paragraph 0068).  Moreover, Scheuch contemplates that the slots may be “inserts of a different type or made of other materials” (paragraph 0026), thus selecting a different material or shape, such as the tubular springs presented by Rawls-Meehan, would be within the level of ordinary skill in the art. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, the foundation of Rawls-Meehan 
Regarding claim 8, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 7.  Scheuch, as modified, does not disclose a comfort layer disposed above the first layer.
Rawls-Meehan teaches a comfort layer 122 disposed above the first layer 116 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Scheuch, as modified, with a comfort layer disposed above the first layer as taught by Rawls-Meehan, because the comfort layer of Rawls-Meehan provides for an additional cushioning layer of visco-elastic foam to the top of the mattress (paragraph 0060, (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 9, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 7.  Scheuch, as modified, further discloses wherein the first layer 1 comprises a non-viscoelastic foam (see Scheuch, paragraph 0001, where the core 1 may be a latex core).
Regarding claim 10, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 7.  Scheuch, as modified, further discloses wherein the first layer 1 comprises at least: a first zone (defined by the channel 2) having one or more channels 2 at a first channel density, and a first density of tubular foam springs in each channel 2 (see Scheuch, Figure 1, paragraph 0025 where density in an inherent property of the foam, where the inserts 10 and 11 may have different mechanical properties including hardness and elasticity, and 
Regarding claim 11, Scheuch discloses a mattress 1, comprising:  a first layer 1 comprising at least one channel 2, 3 and 4 extending laterally from a first side of the layer 1 to an opposite side of the layer 1, wherein the channel 2, 3, and 4 is open on the first side and is open on the opposite side (Figures 1 and 2, and paragraph 0025 which states “inserts 10, 11…can be pushed into these recesses 2, 3, 4 from the side”).  Scheuch does not disclose a plurality of tubular foam springs disposed in each channel, and a viscoelastic foam layer disposed directly above the first layer.
Rawls-Meehan teaches a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7) and a comfort layer 122 disposed above the first layer 116 (Figure 7 and paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scheuch with a plurality of tubular foam springs disposed in each channel, and a viscoelastic foam layer disposed directly above the first layer as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (the slots of Scheuch, paragraph 0025) for another (the tubular foam springs of Rawls-Meehan), that would not provide unexpected results, as both the mattresses of Scheuch and Rawls-Meehan provide inserts of varying properties so an individual user can create a customizable comfort level in the mattress (see Scheuch, paragraph 0025, and Rawls-Meehan, paragraph 0066).  Additionally, the foam springs of Rawls-Meehan provide a marking/labeling system that allows a user to easily ascertain the comfort level provided by each foam spring (paragraph 0068).  Moreover, Scheuch contemplates that the slots may be KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 12, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 11.  Scheuch, as modified, further discloses wherein the first layer 1 comprises a non-viscoelastic foam (see Scheuch, paragraph 0001, where the core 1 may be a latex core).
Regarding claim 13, Scheuch, as modified, discloses the subject matter as discussed above with regard to claim 11.  Scheuch, as modified, further discloses wherein the first layer 1 comprises at least:  a first zone (defined by the channel 2) having one or more channels 2 at a first channel density, and a first density of tubular foam springs in each channel 2 (see Scheuch, Figure 1, paragraph 0025 where density in an inherent property of the foam, where the inserts 10 and 11 may have different mechanical properties including hardness and elasticity, and paragraph 0026 where each channel 2, 3 and 4 may be equipped with solely one of inserts 10 or 11, and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and a second zone (defined by the channel 3) having one or more channels 3 at a second channel density (where density in an inherent property of the foam), and a second density of tubular foam springs 18 in each channel (see Scheuch, Figure 1, paragraph 0025 where density in an inherent property of the foam, where the inserts 10 and 11 may have different mechanical properties including hardness and elasticity, and paragraph 0026 where each channel 2, 3 and 4 may be equipped with solely one of inserts 10 or 11, and see Rawls-Meehan, Figure 7, which is cited, as disclosed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALISON N LABARGE/Examiner, Art Unit 3673                                  

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673